Citation Nr: 1000277	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-38 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Attorney Virginia A. Girard-
Brady



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1974 to September 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In a November 2007 decision, the Board denied service 
connection for a low back disorder.  The Veteran subsequently 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).  While that case was pending at 
the Court, the VA Office of the General Counsel and the 
Veteran's attorney filed a joint motion to vacate the Board's 
decision and remand the Veteran's claim for readjudication.  
In an April 2009 Order, the Court granted the motion, vacated 
the Board's November 2007 decision, and remanded this case to 
the Board for readjudication.

The appeal is REMANDED to the RO.  VA will notify the 
appellant when further action is required.

REMAND

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court 
of Appeals for Veterans Claims found that once VA undertakes 
the effort to provide an examination, it must provide an 
adequate one.  In addition, a medical opinion must support 
its conclusion with an analysis the Board can consider and 
weigh against other evidence in the record.  Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran underwent a VA examination in July 2005.  The 
examiner diagnosed the Veteran with degenerative joint 
disease of the lumbar spine and opined that whether this 
diagnosis "is a continuation or consequence of what happened 
earlier during his military career is very difficult to 
ascertain at this time.  It is possible that his current 
condition is a consequence that occurs because of his age and 
because of activities that were subsequent to his service in 
the military.  Therefore, I am unable to specifically state 
whether or not the current degenerative disc disease and 
degenerative joint disease of the lumbar spine is related to 
the one incident of back pain in the military and for me to 
make that relationship will be pure speculation or 
conjecture."  The examiner did not offer a rationale for why 
offering an opinion would be "pure speculation or 
conjecture."  The Court's joint motion found that the VA 
opinion was insufficient because it did not explain its 
reasoning.

Accordingly, the case is REMANDED for the following action:

1.	The RO should request that the Veteran provide 
sufficient information, and, if necessary, 
authorization, to enable the RO to obtain any 
additional evidence, not already of record, 
which pertains to the claim for service 
connection for a low back disorder.  The RO 
should also invite the Veteran to submit all 
pertinent evidence in his possession, and 
explain the types of evidence that is his 
ultimate responsibility to submit.

2.	After all available records and/or responses 
from each contacted entity have been 
associated with the claims file, or the time 
period for the Veteran's response has expired, 
the RO should, if feasible, return the file to 
the physician who conducted the July 2005 
examination on the Veteran, and request that 
the examiner fulfill the following mandate 
from the joint motion approved by the Court:

On remand, the Board should obtain 
clarification from the examiner as 
to why no opinion could be rendered 
without resort to speculation, or 
obtain another examination or 
opinion which adequately addresses 
the issue of whether the appellant's 
low back disability is related to 
service.


3.	If the original examiner is not available, 
arrange for the Veteran to undergo a VA 
examination to evaluate his low back disorder, 
and to provide a nexus opinion on his service 
connection claim.  The claims file, to include 
a complete copy of this Remand, must be made 
available to the examiner, and the report of 
the examination should include discussion of 
the Veteran's service treatment records, 
documented medical history, and contentions 
regarding his claimed low back disorder.

a.	All appropriate tests and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
examiner(s) prior to the completion of 
his or her report), and all clinical 
findings should be reported in detail.

b.	The examiner should specifically state 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the Veteran's current 
low back disorder arose during his active 
military service or is otherwise causally 
or etiologically related to service, or 
whether such an incurrence, or causal or 
etiological relationship, is unlikely 
(i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.  
If the examiner cannot state an opinion 
without resorting to mere speculation, he 
should state why this is so.  

c.	Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.
  
4.	Thereafter, the RO should readjudicate the 
Veteran's claim for service connection for a 
low back disorder.  If the benefits sought on 
appeal remain denied, the Veteran and his 
attorney should be provided with an SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


